DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 4-4-2022 is acknowledged. 
	Claims included in the prosecution are 1, 3, 6-8, 10, 15-22, 25, 29, 31, 36, 55, 62, 74 and 77.
	
	The following are the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims are 1, 3, 6-8, 10, 15-22, 25, 29, 31, 36, 55, 62, 74 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Cevc (US 2008/0311184) or Cevc (7,927,622) or Huang et al (Journal of Drug Targeting, 19 (8), pp 709-718, 2011)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together.
	Cevc 2008 discloses deformable liposomes containing phosphatidylcholine and Tween 20 or Tween 80 or BRIJ or SPAN in ratios falling within the claimed ranges. The liposomes contain neurotherapeutics, neuroleptics and neurotransmitters.  The liposomes can be made using phosphatidylethanolamine. The liposome is either neutral, positively charged or negatively charged. The liposomal sizes are 50 to 150 nm ((Abstract, 0039-0040, 0080, 0082, 0104, 0111, 0116, 0161, 0183, 0187, 0189, 0201 and claims, claims 138-140 in particular). Instant composition claims recite a functional limitation of crossing the blood brain barrier. Since the deformable liposomes of Cevc have the same sizes, it would have been obvious to one of ordinary skill in the art that the liposomes of Cevc cross the blood brain barrier. Cevc does not give any examples for the neurotherapeutics encapsulated in the deformable liposomes; however, it would have been obvious to one of ordinary skill in the art to encapsulate these therapeutic agents among the drugs which could be encapsulated as taught by Cevc with a reasonable expectation of success. 
	Cevc (662) discloses deformable liposomes containing phosphatidylcholine (DPPC) and Tween 20 or Tween 80 or BRIJ or SPAN. The liposomes further contain cholesterol and a central nervous system stimulant. The liposomes can be made using phosphatidylethanolamine. The liposome is either neutral, positively charged or negatively charged. The liposomal sizes are 50 to 150 nm (Abstract, col. 1, lines 12-23, col. 7, lines 36-67, col. 11, lines 38-57, col. 15, line 21, col. 17, line 41 through col. 19, line 59, Examples 1, 14-19, 20-21, 22-29 and claims). 
	Huang discloses elastic liposomes containing phosphatidylcholine, and Tween 80 for the delivery of catechin to protect against age-related neurological diseases and the brain distribution of this compound (Abstract and entire publication).
It would appear that Cevc’s transferosomes in 184 and 662 and Huang's elastic liposomes do not contain cholesterol.
	Martyn teaches the inclusion of cholesterol in deformable vesicles (Abstract and 0004).
	Cipolla similarly teaches transferosomes containing polysorbate can be made with the inclusion of cholesterol. The phospholipids include phosphatidylcholines and phosphatidylethanolamines or mixtures (Abstract, 0026, 0056-0057, 0086 and 0182).
	Yang similarly teaches the incorporation of cholesterol in phosphatidylcholine containing deformable liposomes (Abstract and Experimental on pages 749 and 750).
	It would have been obvious to one of ordinary skill in the art to include cholesterol, if necessary in the liposomes of Cevc or Huang with a reasonable expectation of success since cholesterol can be included as taught by Martyn or Cipolla. Cevc and Huang teach the phospholipid phosphatidylcholine and do not teach claimed phospholipids. However, it is known in the art of liposomes that amphipathic phospholipids form liposomes and therefore, it is within the skill of the art to use any phospholipid or a mixture with a reasonable expectation of success. Cevc also teaches that the liposomes can be neutral or positively charged or negatively charged. Since DOTAP is a cationic lipid which is art known to make the liposomes cationic, it would have been obvious to one of ordinary skill in the art to include DOTAP in the liposomes if cationic liposomes are desired. Lyophilization and attachment of targeting molecules such as antibodies to the liposomes are well-known in the art of liposomes and therefore, it is within the skill of the art to lyophilize the liposomes for storage or for site specific delivery of the liposomes by attachment of antibodies or other targeting molecules.
	Applicant’s arguments have been fully considered, but are not found to persuasive. Applicant argues that claim 1 recites “the lipid bilayer consists of phospholipid, cholesterol and a nonionic detergent and thereby excludes ethanol. According to applicant, the references teach away.
This argument is not persuasive. Ethanol is a hydrophilic solvent and therefore, if at all it is present, it will dissolve in the hydrophilic solvent used in the hydration of the phospholipid used in the bilayer formation and therefore, it will be present in the central cavity of the liposome and not in the bilayer itself and the reference is not teaching away. Instant claims recite ‘comprising’ and therefore, the language “lipid bilayer consisting of” will not overcome the rejection.
	Applicant argues that in instant case, it was discovered that it is possible to produce flexible liposomes that contain no ethanol, but significant amounts of surfactant and sufficient amounts of cholesterol to provide DNVs that have sufficient flexibility while maintaining membrane stability to effectively deliver a cargo across the blood/brain barrier to a target tissue in the central nervous system.
	This argument is not persuasive. The references cited teach transferosomes containing phospholipids and surfactant and are deformable, Applicant provides no comparisons experimentally to show that the transferosomes taught by the references cited do not cross the blood brain barrier as instant liposomes as argued.
	Applicant argues that Martyn teaches a liposome formulation for delivery of an active agent to the oral mucosa and it is released within 5 minutes of applicant which is  inconsistent with a drug delivery vehicles intended to cross blood brain barrier and Martyn teaches away. Applicant argues similarly Cipolla teaches liposomes for aerosolized delivery for the treatment of respiratory tract infections.
	These arguments are not persuasive since instant claims are composition claims and not ‘method of crossing the blood brain barrier’ claims. Cipolla, Martyn and Yang have been added to show that cholesterol can be added to deformable liposomes. Martyn in paragraph 0004 clearly teaches liposomes made of phospholipid, cholesterol and a surfactant are deformable. It is unclear to the examiner as to how Martyn is teaching away. Furthermore, applicant has not shown that the deformable liposomes of Martyn, Cipolla and Yang’s liposomes do not cross blood brain barrier when administered aerosolically or orally and even when administered intravenously as recited in instant dependent claims.



 Applicant argues that in instant case, contrary to the Examiner’s assertion the deformable nanoscale vehicles cross the blood brain barrier not simply because they are a certain size, but because of their particular composition they are able to deform and pass through the blood brain barrier to target tissue particularly to the brain. This argument is not persuasive since the references of Cevc, Huang and Martyn teach deformable liposomes and therefore, it would have been obvious to one of ordinary skill in the art to know that deformable liposomes can squeeze through without breaking and deliver the encapsulated drugs. Applicant’s arguments regarding a surprising discovery that it is possible to produce flexible liposomes that contain relatively low amounts of surfactant and no ethanol while retaining flexibility sufficient to produce effective delivery of a cargo across the blood/brain barrier to a target tissue, in particular to the brain are not persuasive. The references cited teach the claimed low amounts of surfactant. With regard to applicant’s arguments that Huang et al’ liposome containing ethanol are not persuasive since Huang teaches deformable liposomes and applicant provides no experimental comparisons to Huang’s liposomes to show unexpected results. Applicant’s arguments based on Exhibit A that it was known to those of skill in the art that incorporation of cholesterol into a liposome, decrease flexibility of the liposomes and increases mechanical rigidity of the fluid bilayers are not persuasive since both Martin and Cipolla teach that a certain amount of cholesterol could be included and still the liposomes are still deformable. It should be pointed out that instant claims do not recite any specific amount of cholesterol. 
	Applicant argues that Cevc 622 effectively leads one of skill away from the lipid bilayer formulation reciting in the pending claims. In particular this reference teaches the incorporation of a bilayer stabilizing agent to produce effective transport agents and effectively leads one of skill away from the incorporation of a membrane stabilizing agent (e.g., cholesterol. These arguments would have been persuasive if instant claims recite deformable liposomes with no cholesterol; however, Cevc teaches the same deformable liposomes and cholesterol can be added. With regard to arguments on page 10, last paragraph of the response, the examiner points out that as pointed out by applicant, Cevc teaches to forms, one lipid aggregates in metastable state and transferosomes. Instant claims recite the presence of phospholipid, cholesterol and non-ionic detergent and Cevc US 2008 and 662  used in the rejection teach Tween and phospholipids.
	The rejection is maintained.
2.	Claims are 1, 3, 6-8, 10, 15-22, 25, 29, 31, 36, 55, 62, 74 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Cevc (US 2008/0311184) or Cevc (7,927,622) or Huang et al (Journal of Drug Targeting, 19 (8), pp 709-718, 2011)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together as set forth above, in view of Aguilar-Mendoza (US 2011/0178456).
.	The teachings of Cevc 184, Cevc 662, Huang, Martyn, Cipolla and Yang have been discussed above.
	 It would appear that the active substance in Cevc is either adsorbed on the surface of the transferosomes or encapsulated.
Aguilar-Mendoza while disclosing transdermal drug delivery teaches that the active agents could be encapsulated in liposomes, niosomes and transferosomes (Abstract, 0037 and 0051-0062).
	Assuming that the active agent in Cevc 2008 and Cevc 662 are adsorbed and not associated with the transferosomes, it would have been obvious to one of ordinary skill in the art to encapsulate to encapsulate the active agent since Aguilar-Mendoza teaches that active agents could be encapsulated within the liposomes. It would have been obvious to one of ordinary skill in the art to include cholesterol, if necessary in the liposomes of Cevc since cholesterol can be included as taught by Martyn or Cipolla.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Cevc, US 2008, Cevc 662, Huang, Martyn, Cipolla and Yang.
	Applicant argues Aguilar-Mendoza fails to remedy the deficiencies of Cevc, Huang, Martyn, Cipolla and Yang and he teaches the pressure or freezing to enhance transdermal delivery. This argument is not persuasive since Aguilar-Mendoza is combined for its teachings of encapsulation of active agents within liposomes and this principle will remain the same in deformable liposomes irrespective of the method by which they are administered.
3.	Claims19- 22 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Cevc (US 2008/0311184) or Cevc (7,927,622) or Huang et al (Journal of Drug Targeting, 19 (8), pp 709-718, 2011)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together; OR 2) over Cevc (US 2008/0311184) or Cevc (7,927,622) or Huang et al (Journal of Drug Targeting, 19 (8), pp 709-718, 2011)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together and in view of Aguilar-Mendoza (US 2011/0178456) both as set forth above,  in further combination with Yuzhakov (US 20090017108).
	The teachings of Cevc 2008, Cevc 622, Huang, Aguilar-Mendoza, Martyn, Cipolla and Yang have been discussed above.
	What is lacking in the liposomes of Cevc and Huang is the inclusion of DHP.
	Yuzhokov teaches the formation of liposomes by combining phosphatidylcholine with DHP. The liposomes can be anionic or cationic  (Abstract, 0059-0064, 0073, and 0079-0083).
	The inclusion of DHP in phosphatidylcholine containing liposomes of Cevc and Huang would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since Yuzhokov teaches the inclusion of DHP in liposomes carrying active agents.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Cevc, US 2008, Cevc 662, Huang, Martyn, Cipolla, Aguilar-Mendoza and Yang.
	Applicant argues Yuzhokov fails to remedy the deficiencies of Cevc, Huang, Martyn, Cipolla and Yang and Aguila-Mendoza and he simply teaches liposomes and teaches liposomes for the delivery of interferon alpha for the treatment of hepatitis and the liposomes of Yuzhokov do not contain surfactant or ethanol. This argument is not persuasive since Yuzhokov is combined for the teachings of DHP in liposomes.
4.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over 1) Cevc (US 2008/0311184) or Cevc (7,927,622) or Huang et al (Journal of Drug Targeting, 19 (8), pp 709-718, 2011)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together; OR 2) over Cevc (US 2008/0311184) or Cevc (7,927,622) or Huang et al (Journal of Drug Targeting, 19 (8), pp 709-718, 2011)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together and in view of Aguilar-Mendoza (US 2011/0178456) both as set forth above,  in further combination with Cevc (US 2002/0048596).
The teachings of Cevc 2008, Cevc 622, Huang, Aguilar-Mendoza, Martyn, Cipolla and Yang have been discussed above.
	What is lacking in Cevc 2008, 622 and Huang is the preparation of the deformable liposomes in a lyophilized form.
	Cevc (2002) while disclosing transferosomes teaches that these liposomes can be lyophilized and used just before use (Abstract, 0043, 0085, 0090, 0147 and claim 33).
	It would have been obvious to one of ordinary skill in the art to lyophilize the deformable liposomes of Cevc (2008) or 622 or Huang since it increases the stability of liposomes as taught by Cevc (2002).
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Cevc, US 2008, Cevc 662, Huang, Martyn, Cipolla, Aguilar-Mendoza and Yang.
	Applicant argues that Cevc like the other Cevc references simply teaches transferosomes comprising a phospholipid and amphipathic agent.
	This argument is not persuasive since Cevc 2002 is combined for its teaching of lyophilization of the deformable liposomes.
5.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over 1) Cevc (US 2008/0311184) or Cevc (7,927,622) or Huang et al (Journal of Drug Targeting, 19 (8), pp 709-718, 2011)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together; OR 2) Cevc (US 2008/0311184) or Cevc (7,927,622) or Huang et al (Journal of Drug Targeting, 19 (8), pp 709-718, 2011)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together and further in view of Aguilar-Mendoza (US 2011/0178456) both as set forth above,  in further combination with Okada (7,829,113).
	The teachings of Cevc (2008), Cevc (622), Huang, Aguilar-Mendoza, Martyn Yang and Cipolla have been discussed above.
	What is lacking in these references is the teaching of the inclusion of a targeting molecule such as a folate or an antibody attached to the liposomes for targeting the liposomes to specific sites.
	Okada teaches liposomal formulations containing active agents for targeting the liposomes to specific sites for the treatment of cancer and other diseases. The liposomes contain a mixture of phospholipids and cholesterol. The liposomes have a mean diameter of 90-140 nm. According to Okada, the targeting molecules which could be linked to liposomes include folate, transferrin and antibodies (Abstract, col. 5, line 40 through col. 12, line 31, col. 14, lines46-52, col. 21, lines 3-39, col. 37, line 42 through col. 39, line 50, Examples and claims).
	It would have been obvious to one of ordinary skill in the art to attach a targeting ligand such as transferrin, folate or antibodies since these targeting molecules would direct the liposomes to specific treatment sites as taught by Okada.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Cevc, US 2008, Cevc 662, Huang, Martyn, Cipolla, Aguilar-Mendoza and Yang.
	Applicant argues that Okada’s liposomes do not contain surfactant.
	This argument is not persuasive since Cevc 2002 is combined for its teaching of lyophilization of the deformable liposomes.

6.	Claims  3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 1) Cevc (US 2008/0311184) or Cevc (7,927,622)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together; OR 2) Cevc (US 2008/0311184) or Cevc (7,927,622)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together and further in view of Aguilar-Mendoza (US 2011/0178456) both as set forth above,  in further combination with  Haas (US 20130259922), Fletcher (US 2004/0219202) individually or in combination.
	The teachings of Cevc 2008, 622, Huang, Aguilar-Mendoza, Martyn, Yang and Cipolla have been discussed above.
	What is lacking in these references is the inclusion of DOTAP.
 	Hass discloses liposomes containing DOTAP, DOPC for the delivery of anti-cancer agents such as paclitaxel. According to Haas, liposomes can be unilamellar or multilamellar or transferosomes. The liposomes can be dehydrated (Abstract, 0057-0059, 0065, 0070, 0115, 0156, 0061, 0175, 0283, Examples and claims).
Fletcher discloses cationic liposomes. The liposomes contain a neutral helper lipid DOPC or DOPE. According to Fletcher liposomes cross blood brain barrier and for epidermal delivery Fletcher teaches the use of transferosomes (Abstract, 0249-0256, and 0379-0382). 
It would have been obvious to one of ordinary skill in the art to introduce a cationic lipid such as DOTAP in the liposomes taught by Cevc with a reasonable expectation of success since this lipid is used in the preparation of liposomes for successful delivery of anti-cancer agents as taught by Haas and the transfection ability of liposomes including transferosomes and crossing of BBB taught by Fletcher.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Cevc, US 2008, Cevc 662, Huang, Martyn, Cipolla, Aguilar-Mendoza and Yang.
	Applicant argues that Cevc like the other Cevc references simply teaches transferosomes comprising a phospholipid and amphipathic agent.
	This argument is not persuasive since Cevc 2002 is combined for its teaching of lyophilization of the deformable liposomes.
7.	Claim 74 is  rejected under 35 U.S.C. 103 as being unpatentable 1) Cevc (US 2008/0311184) or Cevc (7,927,622) or Huang et al (Journal of Drug Targeting, 19 (8), pp 709-718, 2011)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together; OR 2) Cevc (US 2008/0311184) or Cevc (7,927,622)  in combination with Martyn (US 2009/0004275), Cipolla (US 2015/0110855), Yang (Chem. Pharm. Bull, 2002) by themselves or together and further in view of Aguilar-Mendoza (US 2011/0178456 both as set forth above,  in further combination with Jahn et al (American Chemical Society, vol. 4, no. 4, pp. 2077-2087, 2010).
The teachings of Cevc 2008, 622, Huang, Aguilar-Mendoza, Martyn, Yang and Cipolla have been discussed above.
What is lacking in these references is the teaching of the formation of the deformable liposomes using a microfluid reactor.
Jahn et al teach the formation of liposomes by microfluidic mixing in a reactor (see the entire publication).
The formation of the liposomes using the microfluidic mixing would have been obvious to one of ordinary skill in the art since such a mixing is known in the art as taught by Jahn et al.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Cevc, US 2008, Cevc 662, Huang, Martyn, Cipolla, Aguilar-Mendoza and Yang.
	Applicant argues that Cevc like the other Cevc references simply teaches transferosomes comprising a phospholipid and amphipathic agent.
	This argument is not persuasive since Cevc 2002 is combined for its teaching of lyophilization of the deformable liposomes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims  1, 3, 6-8, 10, 15-22, 25, 29, 31, 36, 55, 62, 74 and 77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-2, 28, 31-32, 35, 40-42, 46, 53, 59, 63-64, 70-71, 74 and 78 of copending Application No. 16/498,301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application and instant claims are drawn to same deformable nanoscale delivery devices reciting specific generic drugs and thus, include instant ‘therapeutic agent that can be used for the treatment of neurological disorder. Claims thus, are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Applicant states that as this is a provisional rejection, no action is required at the present time. The rejection is maintained.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612